 

Exhibit 10.1

 



TICC CLO 2012-1 LLC
NOTES

 

U.S.$44,000,000 Class A-1 Senior Secured Floating Rate Notes due 2023

U.S.$5,000,000 CLASS B-1 SENIOR SECURED FLOATING RATE NOTES DUE 2023

U.S.$5,750,000 Class C-1 Secured Deferrable Floating Rate Notes due 2023

U.S.$5,250,000 Class D-1 Secured Deferrable Floating Rate Notes due 2023

 

SECOND UPSIZE PURCHASE AGREEMENT

 

as of May 21, 2013

 

Guggenheim Securities, LLC,

as the Initial Purchaser (the “Initial Purchaser”)

135 East 57th Street

7th Floor

New York, NY 10022

Attention: Paul M. Friedman

 

Ladies and Gentlemen:

 

Section 1. Authorization of Notes.

 

Pursuant to (i) an Indenture, dated August 23, 2012 (the “Indenture”), between
TICC CLO 2012-1 LLC, a Delaware limited liability company, as the issuer (the
“Issuer”), and The Bank of New York Mellon Trust Company, National Association,
as the trustee (the “Trustee”), on August 23, 2012, the Issuer issued and sold
$88,000,000 Class A-1 Notes, $10,000,000 Class B-1 Notes, $11,500,000 Class C-1
Notes, $10,500,000 Class D-1 Notes (collectively, the “Initial Offered Notes”)
and $40,000,000 Subordinated Notes (the “Initial Subordinated Notes” and,
together with the Initial Offered Notes, the “Initial Notes”) and (ii) Section
2.13 of the Indenture, on February 25, 2013, the Company, as designated manager
of the Issuer, duly authorized the issuance and sale of the first Additional
Issuance Notes (as defined below), in accordance with a Supplemental Offering
Circular dated January 2, 2013 (the “First Supplemental Offering Ciruclar”),
consisting of $44,000,000 Class A-1 Notes, $5,000,000 Class B-1 Notes,
$5,750,000 Class C-1 Notes and $5,250,000 Class D-1 Notes (collectively, the
“First Additional Issuance Offered Notes”) and $20,000,000 Subordinated Notes
(the “First Additional Issuance Subordinated Notes” and together with the First
Additional Issuance Offered Notes, the “First Additional Issuance Notes”).
Pursuant to a purchase agreement, dated as of August 13, 2012 (the “Initial
Purchase Agreement”), between the Issuer, TICC Capital Corp. (the “Company”) and
Guggenheim Securities, LLC (“Guggenheim”), Guggenheim initially purchased the
Initial Offered Notes. Pursuant to a purchase agreement, dated as of January 24,
2013 (the “First Additional Issuance Purchase Agreement”), between the Issuer,
TICC Capital Corp. (the “Company”) and Guggenheim, Guggenheim initially
purchased the First Additional Issuance Offered Notes.

 

In accordance with Section 2.13 of the Indenture, the Company, as designated
manager of the Issuer, has duly authorized the issuance and sale of Additional
Issuance Notes, consisting of $44,000,000 Class A-1 Notes, $5,000,000 Class B-1
Notes, $5,750,000 Class C-1 Notes and $5,250,000 Class D-1 Notes (collectively,
the “Second Additional Issuance Offered Notes” and, together with the Initial
Offered Notes and the First Additional Issuance Offered Notes, the “Offered
Notes”) and $20,000,000 Subordinated Notes (the “Second Additional Issuance
Subordinated Notes” and, together with the Second Additional Issuance Offered
Notes, the “Second Additional Issuance Notes” and, together with the First
Additional Issuance Notes, the “Additional Issuance Notes” and, together with
the Initial Notes, the “Notes”). On the date of the issuance and sale of the
Second Additional Issuance Notes (the “Second Upsize Date”), the Aggregate
Outstanding Amount of the Notes will be as follows: $176,000,000 Class A-1
Notes, $20,000,000 Class B-1 Notes, $23,000,000 Class C-1 Notes, $21,000,000
Class D-1 Notes and $80,000,000 Subordinated Notes. The Offered Notes will be
secured by the assets of the Issuer. The Company is the sole equity member of
the Issuer. The primary assets of the Issuer are a pool of bank loans, or
participation interests therein (collectively, the “Collateral Obligations”). On
the Closing Date, the Company sold to the Issuer all of its right, title and
interest in and to the initial Collateral Obligations owned by the Issuer
pursuant to a Master Loan Sale Agreement, dated as of August 23, 2012 (the
“Master Loan Sale Agreement”), between the Company and the Issuer. Pursuant to
the Indenture, as security for the indebtedness represented by the Offered
Notes, the Issuer pledged and granted to the Trustee a security interest in the
Collateral Obligations, and its rights under the Master Loan Sale Agreement. The
Collateral Obligations are managed by TICC Capital Corp., in its capacity as
collateral manager (the “Collateral Manager”) pursuant to a Collateral
Management Agreement, dated as of August 23, 2012 (the “Collateral Management
Agreement”), between the Issuer and the Collateral Manager. The Issuer has
retained The Bank of New York Mellon Trust Company, National Association (in
such capacity, the “Collateral Administrator”), to perform certain
administrative duties with respect to the Collateral Obligations pursuant to a
Collateral Administration Agreement, dated as of August 23, 2012 (the
“Collateral Administration Agreement”), between the Issuer, the Collateral
Manager and the Collateral Administrator. This Second Upsize Purchase Agreement
(the “Agreement”), the Initial Purchase Agreement, the First Additional Issuance
Purchase Agreement, the Master Loan Sale Agreement, the Indenture, the
Collateral Management Agreement and the Collateral Administration Agreement are
referred to collectively herein as the “Transaction Documents.”

 



 

 

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Second Additional Issuance Offered Notes are to be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
(i) to “qualified institutional buyers” in compliance with the exemption from
registration provided by Rule 144A under the Securities Act (“QIBs”), (ii) in
offshore transactions in reliance on Regulation S under the Securities Act
(“Regulation S”), and (iii) to institutional “accredited investors” (as defined
in Rule 501(a)(1), (2), (3) or (7) under the Securities Act) (“Institutional
Accredited Investors”) who, in each case, are “qualified purchasers” (“Qualified
Purchasers”) for purposes of Section 3(c)(7) under the Investment Company Act of
1940, as amended (the “1940 Act”).

 

In connection with the sale of the Second Additional Issuance Offered Notes, the
Company has prepared a supplemental offering circular dated May 20, 2013
(including (A) any exhibits thereto, (B) all information incorporated therein by
reference and (C) each monthly report rendered by the Issuer for the months of
March and April of 2013 pursuant to the Indenture (the “2013 Monthly Reports”)
the “Second Supplemental Offering Circular”) and the distribution report to be
rendered by the Issuer in connection with the Payment Date occurring on May 28,
2013 (which is also the Second Upsize Date) pursuant to the Indenture (the
“Distribution Report”, and each of the Second Supplemental Offering Circular and
the Distribution Report, an “Offering Circular”) including a description of the
terms of the Second Additional Issuance Offered Notes, the terms of the
offering, and the Issuer. It is understood and agreed that the close of business
on May 20, 2013 constitutes the time of the contract of sale for each purchaser
of the Second Additional Issuance Offered Notes offered to the investors for
purposes of Rule 159 under the Securities Act (the “Time of Sale”) and that the
Second Supplemental Offering Circular constitutes the entirety of the
information conveyed to investors as of the Time of Sale (the “Time of Sale
Information”).

 



2

 

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Second Additional
Issuance Notes.

 

During each Interest Accrual Period, the Class A-1 Notes shall bear interest at
a per annum rate equal to the then applicable LIBOR plus 1.75% per annum, the
Class B-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 3.50% per annum, the Class C-1 Notes shall bear interest
at a per annum rate equal to the then applicable LIBOR plus 4.75% per annum, and
the Class D-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 5.75% per annum.

 

Each of the Company and the Issuer, as applicable, hereby agrees with the
Initial Purchaser as follows:

 

Section 2. Purchase and Sale of Second Additional Issuance Offered Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Second Additional Issuance Offered Notes, and the Initial Purchaser has
agreed to use its commercially reasonable efforts to place the aggregate
principal amount of the Second Additional Issuance Offered Notes set forth on
Schedule I hereto with investors in accordance with the terms hereof. If
purchased, the Second Additional Issuance Offered Notes will be purchased at a
price of 100%. It is understood and agreed that the structuring and placement
fee payable by the Company on behalf of the Issuer to the Initial Purchaser on
the Second Upsize Date with respect to the Second Additional Issuance Offered
Notes is $450,000. Such fees payable by the Company on behalf of the Issuer may
be netted by the Initial Purchaser against its purchase price payment for the
Second Additional Issuance Offered Notes. It is understood and agreed that the
Initial Purchaser is not acquiring, and has no obligation to acquire, the Second
Additional Issuance Subordinated Notes (which Second Additional Issuance
Subordinated Notes will be acquired by the Company on the Closing Date pursuant
to a purchase agreement between the Issuer and the Company (the “Second
Additional Issuance Subordinated Notes Purchase Agreement”)). It is further
understood and agreed that the Initial Purchaser may retain all or any portion
of the Second Additional Issuance Offered Notes, purchase the Second Additional
Issuance Offered Notes for its own account, or sell the Second Additional
Issuance Offered Notes to its affiliates or to any other investor in accordance
with the applicable provisions hereof and of the Indenture.

 



3

 

 

(a) In addition, whether or not the transaction contemplated hereby shall be
consummated, the Company agrees to pay (or cause to be paid by the Issuer) all
costs and expenses incident to the performance by the Company of its obligations
hereunder and under the documents to be executed and delivered in connection
with the offering, issuance, sale and delivery of the Second Additional Issuance
Offered Notes (the “Documents”), including, without limitation or duplication:
(i) the fees and disbursements of counsel to the Company; (ii) the fees and
expenses of the Trustee and the Collateral Administrator incurred in connection
with the issuance of the Second Additional Issuance Offered Notes and their or
its counsel, as applicable; (iii) [reserved]; (iv) [reserved]; (v) all expenses
incurred in connection with the preparation and distribution of each Offering
Circular and other disclosure materials prepared and distributed and all
expenses incurred in connection with the preparation and distribution of the
Transaction Documents; (vi) [reserved]; (vii) [reserved]; (viii) the reasonable
fees and disbursements of counsel to the Initial Purchaser; (ix) all expenses in
connection with the qualification of the Second Additional Issuance Offered
Notes for offering and sale under state securities laws, including the
reasonable fees and disbursements of counsel and, if requested by the Initial
Purchaser, the cost of the preparation and reproduction of any “blue sky” or
legal investment memoranda; (x) any federal, state or local taxes, registration
or filing fees (including Uniform Commercial Code financing statements) or other
similar payments to any federal, state or local governmental authority in
connection with the offering, sale, issuance and delivery of the Second
Additional Issuance Offered Notes; and (xi) the reasonable fees and expenses of
any special counsel or other experts required to be retained by the Company or
the Issuer to provide advice, opinions or assistance in connection with the
offering, issuance, sale and delivery of the Second Additional Issuance Offered
Notes.

 

Section 3. Delivery.

 

Delivery of the Second Additional Issuance Offered Notes shall be made in the
form of one or more global certificates delivered to The Depository Trust
Company, except that any Second Additional Offered Note to be sold by the
Initial Purchaser to an Institutional Accredited Investor that is also a
Qualified Purchaser for purposes of Section 3(c)(7) of the 1940 Act, but that is
not a QIB (as such terms are defined herein), shall be delivered in fully
registered, certificated form in an amount not less than the applicable minimum
denomination set forth in the Second Supplemental Offering Circular at the
offices of Dechert LLP at 10:00 a.m. New York City, New York time, on the Second
Upsize Date. Subject to the foregoing, the Second Additional Issuance Offered
Notes will be registered in such names and such denominations as the Initial
Purchaser shall specify in writing to the Company and the Trustee. The Second
Additional Issuance Subordinated Notes shall be delivered to the Company on the
Closing Date in fully registered, certificated form in the permitted
denominations and the required proportions set forth in the Second Supplemental
Offering Circular.

 



4

 

 

Section 4. Representations and Warranties of the Company.

 

The Company represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Second Upsize Date, (a) with respect to the Company, in its
individual capacity, and (b) with respect to the Issuer, in its capacity as
designated manager on behalf of the Issuer, that:

 

(i) Each Offering Circular, the “Referenced Information” (as defined in the
Second Supplemental Offering Circular) and any additional information and
documents concerning the Second Additional Issuance Offered Notes, including but
not limited to one or more marketing books or preliminary offering circulars,
delivered by or on behalf of the Company to prospective purchasers of the Second
Additional Issuance Offered Notes (collectively, such additional information and
documents, the “Second Additional Offering Documents”), did not, each as of
their respective dates or date on which such statement was made and, with
respect to the Second Supplemental Offering Circular (except for the 2013
Monthly Reports), as of the Second Upsize Date, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements in each, in light of the circumstances under which they were made,
not misleading; provided that the Company makes no representation or warranty as
to the information contained in or omitted from any Offering Circular or the
Second Additional Offering Documents in reliance upon and in conformity with
information furnished in writing to the Company by or on behalf of the Initial
Purchaser referenced in the last sentence of Section 8(a) herein.

 

(ii) The Time of Sale Information, as of the Time of Sale, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

 

(iii) The Company is a Maryland corporation, duly organized and validly existing
under the laws of the State of Maryland, has all corporate power and authority
necessary to own or hold its properties and conduct its business in which it is
engaged as described in the Second Supplemental Offering Circular and has all
licenses necessary to carry on its business as it is now being conducted and is
licensed and qualified in each jurisdiction in which the conduct of its business
(including, without limitation, the origination and acquisition of Collateral
Obligations and performing its obligations hereunder and under the other
Transaction Documents) requires such licensing or qualification except where the
failure to be so licensed or qualified would not, individually or in the
aggregate, have a material adverse effect on the business, properties, assets,
or condition (financial or otherwise) of the Company (a “Material Adverse
Effect”).

 



5

 

 

(iv) This Agreement has been duly authorized, executed and delivered by the
Company and the Issuer and, assuming due authorization, execution and delivery
thereof by the other parties hereto, constitutes a valid and legally binding
obligation of the Company and the Issuer enforceable against the Company and the
Issuer in accordance with its terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(v) Each of the other Transaction Documents has been duly authorized, executed
and delivered by the Company and the Issuer, as applicable, and, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitutes the valid and binding agreement of the Company and the Issuer, as
applicable, enforceable against the Company and the Issuer, as applicable, in
accordance with their respective terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(vi) The Second Additional Issuance Offered Notes have been duly authorized, and
when executed and authenticated in accordance with the Indenture and delivered
to and paid for by the Initial Purchaser in accordance with this Agreement, the
Second Additional Issuance Offered Notes will constitute valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity, and will be entitled to the
benefits of the Indenture.

 

(vii) Other than as set forth in or contemplated by each Offering Circular,
there are no legal or governmental proceedings pending to which the Company or
the Issuer is a party or of which any property or assets of the Company or the
Issuer are the subject of which could reasonably be expected to materially
adversely affect the financial position, stockholders’ equity or results of
operations of the Company or the Issuer or on the performance by the Company or
the Issuer of its obligations hereunder or under the other Transaction
Documents; and to the knowledge of the Company, no such proceedings have been
threatened or contemplated by governmental authorities or threatened by others.

 

(viii) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation by the Company
and the Issuer of the transactions contemplated herein and therein and in all
documents relating to the Notes will not result in any breach or violation of,
or constitute a default under, or require any consent under any agreement or
instrument to which the Company or the Issuer is a party or to which any of its
properties or assets are subject, except for such of the foregoing as to which
relevant waivers, consents or amendments have been obtained and are in full
force and effect, nor will any such action result in a violation of the
organizational documents of the Company or the Issuer or any applicable law,
except, in the case of the Company, for such breaches, violations or defaults
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 



6

 

 

(ix) Neither the Issuer nor the pool of Collateral Obligations is, or after
giving effect to the transactions contemplated by the Transaction Documents will
be, required to be registered as an “investment company” under the 1940 Act.

 

(x) Assuming the Initial Purchaser’s representations herein are true and
accurate, it is not necessary in connection with the offer, sale and delivery of
the Second Additional Issuance Offered Notes in the manner contemplated by this
Agreement and the Second Supplemental Offering Circular to register the Second
Additional Issuance Offered Notes under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

 

(xi) The Second Additional Issuance Offered Notes satisfy the requirements set
forth in Rule 144A(d)(3) under the Securities Act. As of the Second Upsize Date,
the Second Additional Issuance Offered Notes will not be (i) of the same class
as securities listed on a national securities exchange in the United States that
is registered under Section 6 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or (ii) quoted in any “automated inter-dealer quotation
system” (as such term is used in the Exchange Act) in the United States.

 

(xii) [Reserved].

 

(xiii) Upon the execution and delivery of the Transaction Documents, payment by
the Initial Purchaser for the Second Additional Issuance Offered Notes, delivery
to the Initial Purchaser of the Second Additional Issuance Offered Notes and
delivery to the Company of the Second Additional Issuance Subordinated Notes,
the Initial Purchaser will acquire title to the Second Additional Issuance
Offered Notes, in each case free of Liens except such Liens as may be created or
granted by the Initial Purchaser and those permitted in the Transaction
Documents.

 

(xiv) No consent, authorization or order of, or filing or registration with, any
court or governmental agency is required for the issuance and sale of the Second
Additional Issuance Offered Notes or the execution, delivery and performance by
the Company or the Issuer, as applicable, of this Agreement or the other
Transaction Documents to which it is a party, except such consents, approvals,
authorizations, filings, registrations or qualifications as have been obtained
or as may be required under the Securities Act or state securities or blue sky
laws or the rules and regulations of the Financial Industry Regulatory Authority
in connection with the sale and delivery of the Second Additional Issuance
Offered Notes in the manner contemplated herein.

 

(xv) The Collateral Obligations in all material respects have the
characteristics described in the each Offering Circular.

 



7

 

 

(xvi) Each of the representations and warranties of the Company and the Issuer
set forth in each of the other Transaction Documents is true and correct in all
material respects.

 

(xvii) [Reserved].

 

(xviii) Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Issuer nor anyone
acting on their behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Second Additional Issuance Offered Notes and neither the Issuer nor any of
its affiliates will do any of the foregoing. As used herein, the terms “offer”
and “sale” have the meanings specified in Section 2(3) of the Securities Act.

 

(xix) Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Second Additional Issuance Offered Notes in a manner that would
require the registration under the Securities Act of the offering contemplated
by the Second Supplemental Offering Circular or engaged in any form of general
solicitation or general advertising in connection with the offering of the
Second Additional Issuance Offered Notes.

 

(xx) With respect to any Second Additional Issuance Offered Notes subject to the
provisions of Regulation S of the Securities Act, the Issuer has not offered or
sold such Second Additional Issuance Offered Notes during the Distribution
Compliance Period to a U.S. person or for the account or benefit of a U.S.
person (other than the Initial Purchaser). For this purpose, the term
“Distribution Compliance Period” and “U.S. person” are defined as such term is
defined in Regulation S.

 

(xxi) Since the date of the latest un-audited financial statements of the
Company as of March 31, 2013, there has been no change nor any development or
event involving a prospective change which has had or could reasonably be
expected to have a material adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, stockholders’ equity, earnings,
condition (financial or otherwise), results of operations or management of the
Company and its subsidiaries, considered as one enterprise, whether or not in
the ordinary course of business, or (ii) the ability of the Company to perform
its obligations hereunder or under the other Transaction Documents.

 

(xxii) The Notes and the Transaction Documents conform in all material respects
to the descriptions thereof in the Second Supplemental Offering Circular.

 

(xxiii) Any taxes, fees, and other governmental charges in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the execution, delivery, and sale of the Notes have been or will be paid at or
before the Second Upsize Date.

 



8

 

 

(xxiv) No proceeds received by the Company or the Issuer in respect of the Notes
will be used by the Company or the Issuer to acquire any security in any
transaction which is subject to Section 13 or 14 of the Exchange Act.

 

(xxv) (i) To the extent applicable thereto, each of the Company, the Issuer and
their respective ERISA Affiliates is in compliance in all material respects with
ERISA unless any failure to so comply could not reasonably be expected to have a
material adverse effect and (ii) no lien under Section 303(k) of ERISA or
Section 430(k) of the Code exists on any of the Assets. As used in this
paragraph, the term “ERISA Affiliate” means, with respect to any Person, a
corporation, trade or business that is, along with such Person, a member of a
controlled group (as described in Section 414 of the Code or Section 4001 of
ERISA).

 

(xxvi) The Company has not paid or agreed to pay to any Person any compensation
for soliciting another Person to purchase any of the Second Additional Issuance
Offered Notes (except as contemplated by this Agreement).

 

(xxvii) The Company has not taken, directly nor indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
Second Additional Offered Note or to facilitate the sale or resale of the Second
Additional Issuance Offered Notes.

 

(xxviii) On and immediately after the Second Upsize Date, each of the Company
and the Issuer (after giving effect to the issuance of the Second Additional
Issuance Notes and to the other transactions related thereto as described in the
Time of Sale Information) will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date such Person, that on such
date (A) the present fair market value (or present fair saleable value) of the
assets of such Person is not less than the total amount required to pay the
probable liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (B) such
Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (C) assuming the sale of the Second
Additional Issuance Offered Notes as contemplated by this Agreement and the Time
of Sale Information, such Person is not incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (D) such Person is
not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 



9

 

 

Section 5. Sale of Second Additional Issuance Offered Notes to the Initial
Purchaser.

 

The sale of the Second Additional Issuance Offered Notes to the Initial
Purchaser will be made without registration of the Second Additional Issuance
Offered Notes under the Securities Act, in reliance upon the exemption therefrom
provided by Section 4(2) of the Securities Act.

 

(a) The Company, the Initial Purchaser and the Issuer hereby agree that the
Second Additional Issuance Offered Notes will be offered and sold only in
transactions exempt from registration under the Securities Act. The Company, the
Initial Purchaser and the Issuer will each reasonably believe at the time of any
sale of the Second Additional Issuance Offered Notes by the Issuer through the
Initial Purchaser (i) that either (A) each purchaser of the Second Additional
Issuance Offered Notes is (1) a QIB who is a Qualified Purchaser purchasing for
its own account (or for the accounts of QIBs who are Qualified Purchasers to
whom notice has been given that the resale, pledge or other transfer is being
made in reliance on Rule 144A) in transactions meeting the requirements of Rule
144A, or (2) an Institutional Accredited Investor who is a Qualified Purchaser
who purchases for its own account and provides the Initial Purchaser with a
written certification in substantially the form attached to the Indenture, or
(B) each purchaser is acquiring the Second Additional Issuance Offered Notes in
an offshore transaction meeting the requirements of Regulation S and is a
Qualified Purchaser, and (ii) that the offering of the Second Additional
Issuance Offered Notes will be made in a manner that will enable the offer and
sale of the Second Additional Issuance Offered Notes to be exempt from
registration under state securities or Blue Sky laws; and each such party
understands that no action has been taken to permit a public offering in any
jurisdiction where action would be required for such purpose. The Company, the
Initial Purchaser and the Issuer each further agree not to (i) engage (and
represents that it has not engaged) in any activity that would constitute a
public offering of the Second Additional Issuance Offered Notes within the
meaning of Section 4(2) of the Securities Act or (ii) offer or sell the Second
Additional Issuance Offered Notes by (and represents that it has not engaged in)
any form of general solicitation or general advertising (as those terms are used
in Regulation D), including the methods described in Rule 502(c) of Regulation
D, in connection with any offer or sale of the Second Additional Issuance
Offered Notes.

 

(b) The Initial Purchaser hereby represents and warrants to and agrees with the
Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it will offer
the Second Additional Issuance Offered Notes only (A) to persons who it
reasonably believes are QIBs who are Qualified Purchasers in transactions
meeting the requirements of Rule 144A, (B) to institutional investors who it
reasonably believes are Institutional Accredited Investors who are Qualified
Purchasers or (C) to persons it reasonably believes are Qualified Purchasers in
offshore transactions in accordance with Regulation S. The Initial Purchaser
further agrees that (i) it will deliver to each purchaser of the Second
Additional Issuance Offered Notes, at or prior to the Time of Sale, a copy of
the Time of Sale Information, as then amended or supplemented, and (ii) prior to
any sale of the Second Additional Issuance Offered Notes to an Institutional
Accredited Investor that it does not reasonably believe is a QIB who is a
Qualified Purchaser, it will receive from such Institutional Accredited Investor
a written certification in substantially the applicable form attached to the
Indenture.

 



10

 

 

(c) The Initial Purchaser hereby represents that it is duly authorized and
possesses the requisite limited liability company power to enter into this
Agreement.

 

(d) The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.

 

(e) The Initial Purchaser hereby represents and agrees that all offers and sales
of the Second Additional Issuance Offered Notes by it to non-United States
persons, prior to the expiration of the Distribution Compliance Period, will be
made only in accordance with the provisions of Rule 903 or Rule 904 of
Regulation S and only upon receipt of certification of beneficial ownership of
the securities by a non-U.S. person in the form provided in the Indenture. For
this purpose, the term “Distribution Compliance Period” and “U.S. person” are
defined as such terms are defined in Regulation S.

 

(f) The Initial Purchaser hereby represents that it (i) has not offered or sold,
and it will not offer or sell, any Second Additional Issuance Offered Notes to
any Person in the United Kingdom except to (A) investment professionals as
defined in Article 19 of the Financial Services and Markets Act 2000 (Financial
Promotion) Order 2005 (the “Order”) and investment personnel of the foregoing,
(B) persons who fall within any of the categories of persons described in
Articles 49(2)(A) to 49(2)(E) of the Order (high net worth companies,
unincorporated associations, etc.) and investment personnel of the foregoing and
(C) any person to whom it may otherwise lawfully be made, or otherwise in
circumstances that have not resulted and will not result in an offer to the
public in the United Kingdom within the meaning of Section 102B of the Financial
Services and Markets Act 2000 (the “FSMA”); (ii) has complied and will comply
with all applicable provisions of the FSMA with respect to anything done by it
in relation to any Second Additional Issuance Offered Notes in, from or
otherwise involving the United Kingdom; and (iii) has only communicated or
caused to be communicated and will only communicate or cause to be communicated
any invitation or inducement to engage in investment activity (within the
meaning of Section 21 of the FSMA) received by it in connection with the issue
or sale of any Second Additional Issuance Offered Notes in circumstances in
which Section 21(1) of the FSMA does not apply to the Issuer, or to persons to
whom such communication may otherwise lawfully be made.

 

(g) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), the Initial Purchaser hereby represents and agrees that
effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Second Additional Issuance
Offered Notes to the public in that Relevant Member State prior to the
publication of a prospectus in relation to the Second Additional Issuance
Offered Notes which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that it may, effective from
and including the Relevant Implementation Date, make an offer of the Second
Additional Issuance Offered Notes to the public in that Relevant Member State at
any time:

 



11

 

 

(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities:

 

(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated financial statements; or

 

(iii) in any other circumstances which do not require the publication by the
issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

 

For the purposes of this Section 5(g), the expression “offer of Second
Additional Issuance Offered Notes to the public” in relation to any Second
Additional Issuance Offered Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Second Additional Issuance Offered Notes so as to
enable an investor to decide to purchase or subscribe the Second Additional
Issuance Offered Notes, as the same may be varied in that Member State by any
measure implementing the Prospectus Directive in that Member State and the
expression “Prospectus Directive” means Directive 2003/71/EC and includes any
relevant implementing measure in each Relevant Member State.

 

Section 6. Certain Agreements of the Company.

 

The Company covenants and agrees with the Initial Purchaser as follows:

 

(a) If, at any time prior to the 90th day following the Second Upsize Date, any
event involving the Company, the Issuer or, to the knowledge of a Responsible
Officer of the Company, the Collateral Manager shall occur as a result of which
the Second Supplemental Offering Circular (as then amended or supplemented)
would include an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company will
immediately notify the Initial Purchaser and will cause the Issuer to prepare
and furnish to the Initial Purchaser an amendment or supplement to the Second
Supplemental Offering Circular that will correct such statement or omission. The
Issuer will not at any time amend or supplement the Second Supplemental Offering
Circular (i) prior to having furnished the Initial Purchaser with a copy of the
proposed form of the amendment or supplement and giving the Initial Purchaser a
reasonable opportunity to review the same or (ii) except to the extent the
Company may determine it or the Issuer is required to so disclose pursuant to
applicable law and after consultation with the Initial Purchaser (and, in such a
circumstance, shall remove all references to the Initial Purchaser therefrom if
so requested by the Initial Purchaser), in a manner to which the Initial
Purchaser or its counsel shall object.

 

(b) During the period referred to in Section 6(a), the Company will furnish to
the Initial Purchaser, without charge, copies of the Second Supplemental
Offering Circular (including all exhibits and documents incorporated by
reference therein), the Transaction Documents, and all amendments or supplements
to such documents, in each case, as soon as reasonably available and in such
quantities as the Initial Purchaser may from time to time reasonably request.

 



12

 

 

(c) Subject to compliance with Regulation FD, at all times during the course of
the private placement contemplated hereby and prior to the Second Upsize Date,
(i) the Company will make available to each offeree the Second Additional
Offering Documents and such information concerning any other relevant matters as
it or any of its affiliates possess or can acquire without unreasonable effort
or expense, as determined in good faith by it or such affiliate, as applicable,
(ii) the Company will provide each offeree the opportunity to ask questions of,
and receive answers from, it concerning the terms and conditions of the offering
and to obtain any additional information, to the extent it or any of its
affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by it or such affiliate, as
applicable), necessary to verify the accuracy of the information furnished to
the offeree, (iii) the Company will not publish or disseminate any material in
connection with the offering of the Second Additional Issuance Offered Notes
except as contemplated herein or as consented to by the Initial Purchaser or in
connection with the Company’s disclosure obligations under the Exchange Act,
provided that no such disclosure under the Exchange Act would result in a
requirement that the offering of the Notes be registered under §5 of the
Securities Act, (iv) the Company will advise the Initial Purchaser promptly of
the receipt by the Company of any communication from the SEC or any state
securities authority concerning the offering or sale of the Second Additional
Issuance Offered Notes, (v) the Company will advise the Initial Purchaser
promptly of the commencement of any lawsuit or proceeding to which the Company
is a party relating to the offering or sale of the Second Additional Issuance
Offered Notes, and (vi) the Company will advise the Initial Purchaser of the
suspension of the qualification of the Second Additional Issuance Offered Notes
for offering or sale in any jurisdiction, or the initiation or threat of any
procedure for any such purpose.

 

(d) Subject to compliance with Regulation FD, the Company will furnish, upon the
written request of any Noteholder or of any owner of a beneficial interest in a
Note, such information as is specified in paragraph (d)(4) of Rule 144A under
the Securities Act (i) to such Noteholder or beneficial owner, (ii) to a
prospective purchaser of such Note or interest therein who is a QIB and a
Qualified Purchaser designated by such Noteholder or beneficial owner, or (iii)
to the Trustee for delivery to such Noteholder, beneficial owner or prospective
purchaser, in order to permit compliance by such Noteholder or beneficial owner
with Rule 144A in connection with the resale of such Note or beneficial interest
therein by such holder or beneficial owner in reliance on Rule 144A unless, at
the time of such request, the Issuer is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 or is exempt from
such reporting requirements pursuant to and in compliance with Rule 12g3-2(b).

 

(e) Except as otherwise provided in the Indenture, each Second Additional
Offered Note will contain legends in the forms set forth in the Second
Supplemental Offering Circular.

 



13

 

 

(f) Neither the Issuer nor any of its affiliates or any other Person acting on
their behalf shall engage, in connection with the offer and sale of the Second
Additional Issuance Offered Notes, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D under the
Securities Act, including, but not limited to, the following:

 

(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and

 

(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(g) The Issuer shall not solicit any offer to buy from or offer to sell or sell
to any Person any Second Additional Issuance Offered Notes, except through the
Initial Purchaser or with the consent of the Initial Purchaser and/or as
otherwise specified in the Indenture at any time prior to the Second Upsize
Date; on or prior to the Second Upsize Date, neither the Issuer nor any of its
affiliates (except for compliance by the Company with Regulation FD) shall
publish or disseminate any material other than the Second Additional Offering
Documents consented to by the Initial Purchaser and the Time of Sale Information
in connection with the offer or sale of the Second Additional Issuance Offered
Notes as contemplated by this Agreement, unless the Initial Purchaser shall have
consented to the use thereof; if the Issuer or any of its affiliates makes any
press release including “tombstone” announcements, in connection with the
Transaction Documents, the Issuer shall permit the Initial Purchaser to review
and approve such release in advance.

 

(h) The Issuer shall not take, or permit or cause any of its affiliates to take,
any action whatsoever which would have the effect of requiring the registration,
under the Securities Act, of the offer or sale of the Second Additional Issuance
Offered Notes.

 

(i) The Issuer shall not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any Second Additional Offered Note to facilitate the sale or resale of
the Second Additional Issuance Offered Notes.

 

(j) The Company shall apply the net proceeds from the sale of the Second
Additional Issuance Offered Notes as set forth in the Section 2.13 of the
Indenture.

 

Section 7. Conditions of the Initial Purchaser Obligations.

 

The obligation of the Initial Purchaser to purchase the Second Additional
Issuance Offered Notes on the Second Upsize Date will be subject to the
accuracy, in all material respects, of the representations and warranties of the
Company and the Issuer herein, to the performance, in all material respects, by
the Company and the Issuer of their respective obligations hereunder and to the
following additional conditions precedent:

 



14

 

 

(a) The Second Additional Issuance Offered Notes shall have been duly
authorized, executed, authenticated, delivered and issued, the Transaction
Documents shall have been duly authorized, executed and delivered by the
respective parties thereto and shall be in full force and effect, and the
documents required to be delivered pursuant to the Indenture in respect of the
Collateral Obligations shall have been delivered to the Custodian pursuant to
and as required by the Transaction Documents.

 

(b) The Initial Purchaser shall have received (I) a certificate, dated as of the
Closing Date, of the Chief Executive Officer or Chief Financial Officer of the
Company, in its individual capacity (and, with respect to the Issuer, in its
capacity as designated manager on behalf of the Issuer), to the effect that such
officer has carefully examined this Agreement, the Second Supplemental Offering
Circular and the Transaction Documents and that, to the best of such officer’s
knowledge (i) since the date information is given in the Second Supplemental
Offering Circular, there has not been any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company or the Issuer whether or not arising in the
ordinary course of business, or the ability of the Company or the Issuer to
perform its obligations hereunder or under the Transaction Documents, (ii) each
of the Company and the Issuer has complied in all material respects with all
agreements and satisfied all conditions on its part to be performed or satisfied
hereunder and under the other Transaction Documents, at or prior to the Second
Upsize Date, (iii) the representations and warranties of the Company and the
Issuer in the Transaction Documents are true and correct in all material
respects, as of the Second Upsize Date, as though such representations and
warranties had been made on and as of such date, and (iv) nothing has come to
the attention of such officer that would lead such officer to believe that (A)
the Time of Sale Information, as of the Time of Sale, contained any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and (B) the Second Supplemental Offering
Circular, as of its date and as of the Second Upsize Date, or any Second
Additional Offering Document, as of its respective date, contained or contains
an untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading and (II) a certificate, dated as of
the Second Upsize Date, of senior officer of the Company to the effect that such
officer has carefully examined the Second Supplemental Offering Circular and
that, to the best of such officer’s knowledge, nothing has come to the attention
of such officer that would lead such officer to believe that the information
contained in the Second Supplemental Offering Circular under the heading “Risk
Factors—Relating to Certain Conflicts of Interest—Certain Conflicts of Interest
Relating to the Collateral Manager and its Affiliates”, as of the date of the
Second Supplemental Offering Circular and as of the Second Upsize Date,
contained any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(c) The Class A-1 Notes shall have been rated no less than “Aaa (sf)” and “AAA
(sf)” by Moody’s and S&P, respectively, the Class B-1 Notes shall have been
rated no less than “Aa2 (sf)” and “AA (sf)” by Moody’s and S&P, respectively,
the Class C-1 Notes shall have been rated no less than “A2 (sf)” and “A (sf)” by
Moody’s and S&P, respectively, and the Class D-1 Notes shall have been rated no
less than “Baa2 (sf)” and “BBB (sf)” by Moody’s and S&P, respectively. Such
ratings shall not have been rescinded, and no public announcement shall have
been made by either of Moody’s or S&P that any ratings of the Offered Notes have
been placed under review.

 



15

 

 

(d) [Reserved].

 

(e) [Reserved].

 

(f) The Initial Purchaser shall have received legal opinions of Sutherland
Asbill & Brennan LLP, counsel to the Company, the Issuer and the Collateral
Manager, with respect to certain corporate matters with respect to the Issuer,
the Company and the Collateral Manager and certain securities law and investment
company matters, in form and substance satisfactory to the Initial Purchaser, in
form and substance satisfactory to the Initial Purchaser.

 

(g) The Initial Purchaser shall have received an opinion of Dechert LLP, special
U.S. federal income tax counsel to the Issuer, with respect to the treatment of
the Second Additional Issuance Offered Notes as debt for U.S. federal income tax
purposes and in form and substance satisfactory to the Initial Purchaser.

 

(h) [Reserved].

 

(i) The Initial Purchaser shall have received from the Trustee a certificate
signed by one or more duly authorized officers of the Trustee, dated as of the
Second Upsize Date, in customary form.

 

(j) The Company shall have furnished to the Initial Purchaser and its counsel
such further information, certificates and documents as the Initial Purchaser
and its counsel may reasonably have requested, and all proceedings in connection
with the transactions contemplated by this Agreement, the other Transaction
Documents and all documents incident hereto shall be in all respects
satisfactory in form and substance to the Initial Purchaser and its counsel.

 

(k) The Company shall have purchased or otherwise acquired the Second Additional
Issuance Subordinated Notes in accordance with the terms of the Second
Additional Issuance Subordinated Notes Purchase Agreement.

 

(l) The Indenture, the Master Loan Sale Agreement, the Collateral Management
Agreement and all other documents incident hereto and to the other Transaction
Documents shall be reasonably satisfactory in form and substance to the Initial
Purchaser and its counsel.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be satisfactory
in form and substance to the Initial Purchaser, this Agreement and all of the
Initial Purchaser’s obligations hereunder may be canceled by the Initial
Purchaser at or prior to delivery of and payment for the Second Additional
Issuance Offered Notes. Notice of such cancellation shall be given to the
Company in writing, or by telephone or facsimile confirmed in writing.

 



16

 

 

Section 8. Indemnification and Contribution.

 

(a) The Company and the Issuer, jointly and severally (each an “indemnifying
party” as such term is used in this Agreement), shall indemnify and hold
harmless the Initial Purchaser (whether acting as Initial Purchaser or as
placement agent with respect to any of the Second Additional Issuance Offered
Notes), its officers, directors, employees, agents and each person, if any, who
controls the Initial Purchaser within the meaning of either the Securities Act
or the Exchange Act and the affiliates of the Initial Purchaser (each an
“indemnified party” as such term is used in this Agreement) from and against any
loss, claim, damage or liability, joint or several, and any action in respect
thereof, to which any indemnified party may become subject, under the Securities
Act or Exchange Act or otherwise, insofar as such loss, claim, damage, liability
or action arises out of, or is based upon, any untrue statement or alleged
untrue statement of a material fact contained in any Offering Circular, any
Second Additional Offering Document, any “Referenced Information” (as defined in
the Second Supplemental Offering Circular) or the Time of Sale Information or
arises out of, or is based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances under which they were made not
misleading, and shall reimburse any such indemnified party for any legal and
other expenses incurred by such indemnified party in investigating or defending
or preparing to defend against any such loss, claim, damage, liability or
action; provided, however, that the indemnifying parties shall not be liable to
any such indemnified party in any such case to the extent that any such loss,
claim, damage, liability or action arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Time of Sale Information, any Offering Circular or any Second Additional
Offering Document in reliance upon and in conformity with written information
furnished to the Company by such indemnified party specifically for inclusion
therein. The foregoing indemnity is in addition to any liability that the
indemnifying parties may otherwise have to any indemnified party. The
indemnifying parties acknowledge that the statements set forth in the Time of
Sale Information and any Offering Circular relating to the Initial Purchaser in
the third and fourth sentence of the third paragraph of the Second Supplemental
Offering Circular under the heading “Important Notice Regarding the Second
Additional Issuance Offered Notes” constitute the only written information
furnished to the Company by or on behalf of the indemnified parties specifically
for inclusion in the Time of Sale Information, any Offering Circular or any
Second Additional Offering Document.

 

(b) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of counsel, there may be legal
defenses available to such indemnified party and any other indemnified party
different from or in addition to those available to the Company or the Issuer,
or there is an actual conflict of interest between it and any other indemnified
party, on one hand, and the Company or the Issuer, on the other, or (ii) the
Company or the Issuer shall fail to select counsel reasonably satisfactory to
such indemnified party or parties, and in such event the fees and expenses of
such separate counsel shall be paid by the Company and the Issuer. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement (i)
does not include a statement as to, or admission of, fault, culpability or a
failure to act by or on behalf of any such indemnified party, and (ii) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 



17

 

 

(c) If the indemnification provided for in Section 8 shall for any reason be
unavailable to an indemnified party under subsection 8(a) hereof in respect of
any loss, claim, damage or liability, or any action in respect thereof, referred
to therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Issuer on the one hand (without
duplication) and the Initial Purchaser on the other from the offering and sale
of the Second Additional Issuance Offered Notes or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company and the Issuer
on the one hand and the Initial Purchaser on the other with respect to the
statements or omissions that resulted in such loss, claim, damage or liability,
or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Issuer on
the one hand (without duplication) and the Initial Purchaser on the other with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering and sale of the Second Additional Issuance
Offered Notes (before deducting expenses) received by the Company and the Issuer
bear (without duplication) to the total fees actually received by the Initial
Purchaser with respect to such offering and sale. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company and the Issuer or by the Initial
Purchaser, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company, the Issuer and the Initial Purchaser agree that it would not be
just and equitable if contributions pursuant to this subsection 8(c) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
subsection 8(c) shall be deemed to include, for purposes of this subsection
8(c), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection 8(c), the Initial Purchaser
shall not be required to contribute any amount in excess of the aggregate fee
actually paid to the Initial Purchaser with respect to the offering of the
Second Additional Issuance Offered Notes. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 



18

 

 

(d) The indemnity agreements contained in this Section 8 shall survive the
delivery of the Second Additional Issuance Offered Notes, and the provisions of
this Section 8 shall remain in full force and effect, regardless of any
termination or cancellation of this Agreement or any investigation made by or on
behalf of any indemnified party.

 

(e) Notwithstanding any other provision in this Section 8, no party shall be
entitled to indemnification or contribution under this Agreement in violation of
Section 17(i) of the 1940 Act.

 

Section 9. Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Second Additional Issuance Offered Notes, if prior to such time
(i) trading in securities generally on the New York Stock Exchange shall have
been suspended or materially limited or any setting of minimum prices for
trading on such exchange shall have occurred, (ii) there shall have been, since
the respective dates as of which information is given in the Time of Sale
Information or the Second Supplemental Offering Circular, any material adverse
change in the condition, financial or otherwise, or in the properties
(including, without limitation, the Collateral Obligations) or the earnings,
business affairs or business prospects of the Company, the Issuer or the
Collateral Manager, whether or not arising in the ordinary course of business,
that is so material and adverse, in the reasonable judgment of the Initial
Purchaser, as to make it impractical or inadvisable to market the Second
Additional Issuance Offered Notes; (iii) a general moratorium on commercial
banking activities in New York shall have been declared by either U.S. federal
or New York State authorities, or (iv) there shall have occurred any material
outbreak or escalation of hostilities or other calamity or crises the effect of
which on the financial markets of the United States is such as to make it, in
the reasonable judgment of the Initial Purchaser, impracticable or inadvisable
to market the Second Additional Issuance Offered Notes.

 

Section 10. Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 



19

 

 

Section 11. Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Guggenheim Securities, LLC, 135 East 57th Street, 7th Floor, New York, New York
10022, Attention: Chief Operating Officer and to Guggenheim Securities, LLC, 135
East 57th Street, 7th Floor, New York, New York 10022, Attention: General
Counsel; or if sent to the Company or the Issuer will be delivered to such party
c/o TICC Capital Corp., 8 Sound Shore Drive, Suite 255, Greenwich, CT 06830,
Attention: Saul Rosenthal, facsimile No. (203) 983-5290.

 

Section 12. Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Issuer and their respective officers and of the
Initial Purchaser set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Initial Purchaser, the Company, the Issuer or any indemnified party referred
to in Section 8 of this Agreement, and will survive delivery of and payment for
the Second Additional Issuance Offered Notes.

 

Section 13. Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14. Applicable Law.

 

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

 

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

 



20

 

 

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON—EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 15. Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

Section 16. No Petition; Limited Recourse.

 

(a) The Initial Purchaser covenants and agrees that, prior to the date that is
one year and one day (or such longer preference period as shall then be in
effect plus one day) after the payment in full of each Class of Notes rated by
any Rating Agency, it will not institute against the Issuer or join any other
Person in instituting against the Issuer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States.

 

(b) Notwithstanding anything to the contrary herein, the obligations of the
Issuer hereunder are limited recourse obligations of the Issuer, payable solely
from the Assets securing the Notes, and following the exhaustion of such Assets,
any claims of the Initial Purchaser hereunder against the Issuer shall be
extinguished. All payments by the Issuer to the Initial Purchaser hereunder
shall be made subject to and in accordance with the Priority of Payments set
forth in the Indenture.

 

(c) This Section 16 will survive the termination of this Agreement.

 

Section 17. Arm’s-Length Transaction; Other Transactions.

 

(a) Each of the Company and the Issuer acknowledges and agrees that (i) the
purchase and sale of the Second Additional Issuance Offered Notes pursuant to
this Agreement, including the determination of the offering price of the Second
Additional Issuance Offered Notes and any related discounts and commissions, is
an arm’s-length commercial transaction between the Issuer, on the one hand, and
the Initial Purchaser, on the other hand, (ii) in connection with the offering
contemplated hereby and the process leading to such transaction, the Initial
Purchaser is and has been acting solely as a principal and is not an agent or
fiduciary of the Issuer or the Company or any of their respective equity
holders, creditors, employees or any other party, (iii) the Initial Purchaser
has not assumed and will not assume an advisory or fiduciary responsibility in
favor of the Issuer or the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Initial
Purchaser has advised or is currently advising any of the Issuer or the Company
on other matters) and the Initial Purchaser has no obligation to any of the
Issuer or the Company with respect to the offering contemplated hereby, except
the obligations expressly set forth in this Agreement, and (iv) the Initial
Purchaser has not provided any legal, accounting, regulatory or tax advice with
respect to the offering contemplated hereby and each of the Issuer and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it deemed appropriate.

 



21

 

 

(b) Each of the Company and the Issuer acknowledges and agrees that the Initial
Purchaser and its Affiliates may presently have and may in the future have
investment and commercial banking, trust and other relationships with parties
other than the Company and the Issuer, which parties may have interests with
respect to the purchase and sale of the Second Additional Issuance Offered
Notes. Although the Initial Purchaser in the course of such other relationships
may acquire information about the purchase and sale of the Second Additional
Issuance Offered Notes, potential purchasers of the Second Additional Issuance
Offered Notes or such other parties, the Initial Purchaser shall not have any
obligation to disclose such information to any of the Company or the Issuer.
Furthermore, each of the Company and the Issuer acknowledges that the Initial
Purchaser may have fiduciary or other relationships whereby the Initial
Purchaser may exercise voting power over securities of various persons, which
securities may from time to time include securities of any of the Company or the
Issuer or their respective Affiliates or of potential purchasers. Each of the
Company and the Issuer acknowledges that the Initial Purchaser may exercise such
powers and otherwise perform any functions in connection with such fiduciary or
other relationships without regard to its relationship to the Company or the
Issuer hereunder.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

22

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Issuer and the Initial Purchaser.

 



  Very truly yours,           TICC CAPITAL CORP.           By:         Name:    
    Title:  



   



 S-1TICC CLO 2012-1 LLC
Second Upsize Purchase Agreement

 

 





  TICC CLO 2012-1 LLC       By: TICC Capital Corp., its designated manager      
By:         Name:       Title:  





 

 S-2TICC CLO 2012-1 LLC
Second Upsize Purchase Agreement

 

 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

GUGGENHEIM SECURITIES, LLC,
as the Initial Purchaser

 

 

By: _______________________________
Name: _____________________________
Title: ______________________________

  

 S-3TICC CLO 2012-1 LLC
Second Upsize Purchase Agreement

 

 

SCHEDULE I

 

Class of Notes  Principal Amount  A-1  $44,000,000  B-1  $5,000,000  C-1 
$5,750,000  D-1  $5,250,000 

 





Sch. I-1

